Citation Nr: 1415451	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  09-18 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hydrocephalus, including as due to service-connected GERD or as due to a qualifying chronic disability.


REPRESENTATION

Appellant represented by:	Kerry Baker, Attorney, 
	of Chisholm Chisholm & Kilpatrick, LTD


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1987 to November 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In July 2012, the Veteran testified at a Videoconference Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In a January 2013 decision, the Board, in pertinent part, denied service connection for hydrocephalus.  The Veteran appealed the January 2013 Board decision denying service connection for hydrocephalus to the United States Court of Appeals for Veterans Claims (Court).  In a September 2013 Order, the Court granted a Joint Motion for Partial Remand (JMR), vacated the portion of the January 2013 Board decision denying service connection for hydrocephalus, and remanded the claim to the Board for readjudication in accordance with the JMR.

As noted in the January 2013 Board decision, the issues of reopening service connection for sleep apnea (claimed as secondary to major depressive disorder), a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), and an increased rating for service-connected hypertension were noted to have been raised by the record.  It does not appear that these issues have been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO.  



REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for hydrocephalus, including as due to service-connected GERD or as due to a qualifying chronic disability.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).

Service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1) (2013) (VA has issued an interim final rule extending this date to December 31, 2016).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location, or symptomatology are similar.  See 38 C.F.R. 
§ 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin;
(3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms;
(7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(e)(2).  The Persian Gulf War period runs from August 2, 1990, and ending on the date thereafter prescribed by Presidential proclamation or by law.  38 U.S.C.A. § 101(33).

The Veteran's DD Form 214 reflects that he is in receipt of the Southwest Asia Service Medal with 3 bronze service star (BSS) and the Kuwait Liberation Medal, among other awards.  As such, the Veteran served in the Southwest Asia Theater during the Persian Gulf War.

Addressing the arguments made by the parties of the September 2013 JMR, the Board finds that a VA examination is necessary to assist in determining the nature and etiology of the current hydrocephalus.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Id; see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the current hydrocephalus.  The examination should conform to the guidelines set forth in Training Letter 10-01 and the examiner should be provided with a copy of Training Letter 10-01.  The purpose of the examination is to obtain information as to the nature and etiology of the claimed hydrocephalus.  The relevant documents in the claims file should be made available to the VA examiner.  All necessary tests should be accomplished.

After the review of the claims file, an interview with the Veteran, a physical examination, and any further development as deemed appropriate, the VA examiner should provide a medical statement explaining whether the Veteran's disability pattern is: 
(1) an undiagnosed illness, 
(2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, 
(3) a diagnosable chronic multisymptom illness with a partially explained etiology, or 
(4) a disease with a clear and specific etiology and diagnosis. 

If, after examining the Veteran and reviewing the claims file, the examiner determines that the Veteran's disability pattern is either (3) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis, the examiner should provide a medical opinion, with supporting rationale, as to whether it is at least as likely as not that the disability pattern or diagnosed disease is related to a specific exposure event experienced by the Veteran during service in Southwest Asia.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

2. After completion of the above and any additional development deemed necessary, the claim of service connection for hydrocephalus should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


